MEMORANDUM *
On Ameline remand from this court, the district court determined that the sentence it originally imposed would not have been materially different under an advisory guidelines system. See United States v. Ameline, 409 F.3d 1073, 1074-75 (9th Cir. 2005) (en banc). Because the record establishes that the district court understood its authority on remand to apply a non-Guidelines sentence, the district court’s determination is reasonable. United States v. Combs, 470 F.3d 1294, 1297 (9th Cir. 2006) .
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.